Title: To George Washington from John William Bronaugh, 19 July 1796
From: Bronaugh, John William
To: Washington, George


        
          Sir
          Aquia [Va.] 19th July 1796.
        
        I am anxious to make sale of some Lands given me by my Father on the great Kanhawa River, and having understood that you have lately had an offer of five dollars ⅌ Acre for all your Lands in that country, have taken the liberty to enquire of you from whom this offer was made, I trust and hope if you have it in your power to give me any information by which I can effect a sale at the price above mentioned you will do it.
        My Father wishes very much to take in his bond given you some years ago, he mentioned this to you in a letter last Fall, but as you were then at Philadelphia you mentioned you cou’d not send it unless you were at Mount Vernon if it is not too much trouble, to come at this bond, will thank you to enclose it by the bearer. I am Sir, Yr mo. obt hume Servt
        
          John W. Bronaugh
        
       